Name: Council Decision (CFSP) 2018/1545 of 15 October 2018 amending Decision (CFSP) 2017/1869 on the European Union Advisory Mission in support of Security Sector Reform in Iraq (EUAM Iraq)
 Type: Decision
 Subject Matter: social affairs;  European construction;  Asia and Oceania;  politics and public safety
 Date Published: 2018-10-16

 16.10.2018 EN Official Journal of the European Union L 259/31 COUNCIL DECISION (CFSP) 2018/1545 of 15 October 2018 amending Decision (CFSP) 2017/1869 on the European Union Advisory Mission in support of Security Sector Reform in Iraq (EUAM Iraq) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 October 2017, the Council adopted Decision (CFSP) 2017/1869 (1) establishing a European Union Advisory Mission in support of Security Sector Reform in Iraq (EUAM Iraq). (2) Following the Strategic Review of EUAM Iraq, the Political and Security Committee recommended that the mandate of EUAM Iraq be amended and extended by 18 months. (3) Decision (CFSP) 2017/1869 should therefore be amended accordingly. (4) EUAM Iraq will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2017/1869 is amended as follows: (1) Articles 2 and 3 are replaced by the following: Article 2 Objectives The strategic objectives of EUAM Iraq shall be to: (1) provide advice and expertise to the Iraqi authorities at strategic level to identify and define the requirements for the coherent implementation of the Security Sector Reform civilian related aspects of the Iraqi National Security Programme and associated plans; (2) analyse, assess and identify opportunities at national, regional and provincial levels for further Union engagement in support of the needs of the civilian Security Sector Reform, informing and facilitating the Union's and Member States' planning and implementation; (3) assist the Union Delegation in the coordination of the Union's and Member States' support in the field of Security Sector Reform, ensuring coherence of Union action. Article 3 Tasks 1. In order to fulfil the objectives set out in point (1) of Article 2, EUAM Iraq shall: (a) strengthen the strategic advice on the development of national strategies countering and preventing terrorism (including countering violent extremism) and organised crime, including the definition of policies and action plans for their drafting and their implementation, ensuring an inclusive approach; (b) support the Planning Directorate of the Ministry of Interior to plan and follow the implementation of the institutional reforms of the department, as part of the implementation of the National Security Strategy; (c) support a harmonised implementation of national strategies and contribute to the management and running of the Security Sector Reform architecture within the Security Sector Reform Programme Systems and the overarching framework; (d) define and support the implementation at strategic level of a comprehensive strategy countering organised crime with specific reference to border management, financial crime in particular corruption, money laundering and trafficking of cultural heritage goods; (e) provide advice to facilitate the inclusion of human rights and gender equality concepts within all national strategies and policies, with a focus on implementation plans in the Ministry of Interior and through the Inspector General's Office, the Human Resources General Directorate and Training Directorate of the Ministry of Interior; (f) support the adoption of oversight concepts in the Ministry of Interior as well as those related to countering financial and administrative corruption; (g) contribute to the institutional reform process within the Ministry of Interior by promoting enhanced institutional coordination, providing conceptual tools to improve their planning, implementation and assessment capabilities at strategic level and delivering advice on managing the human resources dimension of the reform; (h) provide advice on outreach beyond Baghdad through support to authorities in assessing the needs of institutions at the provincial and regional level and identifying the opportunities for, and the challenges to, their integration in the reform process; (i) establish and maintain an effective link with key international actors operating in the civilian Security Sector Reform, notably the United Nations, NATO, the Global Coalition and the United States of America. 2. In order to fulfil the objectives set out in point (2) of Article 2, EUAM Iraq shall: (a) maintain and update a mapping of ongoing and planned activities in support of Security Sector Reform and identify lessons and gaps country-wide; (b) identify medium- to long-term needs and opportunities for possible future Union engagement in support of Security Sector Reform, including at regional and provincial levels, with a view to informing and supporting further Union planning for possible future engagement, including with NATO, in full respect of the principles of inclusiveness, reciprocity and decision-making autonomy of the Union. Planning will be coordinated with NATO in Iraq, with a view to strengthening coherence between their respective activities in a mutually reinforcing way, with the objective of building synergies and acquiring support in areas such as logistics, while ensuring full transparency and Member States' ownership; (c) identify, in coordination with international donors, quick impact projects which could be delivered through either Union instruments or Member States' bilateral engagement, such as border management at Baghdad airport. 3. In order to fulfil the objectives set out in point (3) of Article 2, EUAM Iraq shall: (a) support the cooperation and coordination of national and international stakeholders, focusing on the three levels envisaged under the Security Sector Reform strategy; (b) maintain the lead coordination role within the National Security Legislation System and in the Defence and Internal Security Strategy System; (c) maintain engagement with the Support Committee on Security Sector Reform as part of the Privileged Partner status; (d) continue close coordination with the Union Delegation on civilian Security Sector Reform, including counter-terrorism and intelligence, and with Member States present in Baghdad through regular meetings at both Head of Mission and expert levels; (e) support, in close coordination with the Union Delegation, the incorporation of the principles of the EU Strategic Framework in support of Iraqi Security Sector Reform. 4. In fulfilling the objectives set out in point (3) of Article 2, EUAM Iraq shall support coordination with the United Nations, in particular the UN Development Programme, and other international actors on the ground, including NATO, the Global Coalition and the United States of America, in order to promote synergies and coherence with due respect to the Union's institutional framework.; (2) in Article 14, paragraph 1 is replaced by the following: 1. The financial reference amount to cover the expenditure related to EUAM Iraq for the period from 16 October 2017 to 17 October 2018 shall be EUR 17 300 000. The financial reference amount to cover the expenditure related to EUAM Iraq for the period from 18 October 2018 to 17 April 2020 shall be EUR 64 800 000. The financial reference amount for any subsequent period shall be decided by the Council.; (3) in Article 17, the second paragraph is replaced by the following: It shall apply until 17 April 2020.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 October 2018. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2017/1869 of 16 October 2017 on the European Union Advisory Mission in support of Security Sector Reform in Iraq (EUAM Iraq) (OJ L 266, 17.10.2017, p. 12).